 

                                                                                                                 
Exhibit 10.2

[x12052413023300.gif]

 

Commercial Term Note

Wilmington, Delaware  

$3,500,000.00

May 17, 2012

 

 

For value received, the undersigned maker(s) (hereinafter referred to as
"Borrower", which term means individually, collectively, and interchangeably
any, each and/or all of them), jointly and severally, promises to pay to the
order of HANCOCK BANK, a Mississippi state chartered bank ("Bank") at its office
where borrowed, the sum of THREE MILLION FIVE HUNDRED THOUSAND AND NO/100
DOLLARS together with interest thereon, in accordance with the terms set forth
in this Commercial Term Note ("Note").  The optional provisions applicable to
this Note are checked below.

 

REPAYMENT:

Payable in monthly payments of principal in the amount of $58,333.33 plus
interest beginning June 17, 2012, and monthly on the same day thereafter, with
the entire unpaid balance of principal and interest being payable on May 17,
2017.

 

INTEREST:

Interest shall be payable on the outstanding principal amount at the rate equal
to the 30 Day LIBOR Rate, plus 300 Basis Points. For purposes of this Note, the
following definitions will apply:

 

 

“Interest Period” means, with respect to the initial Interest Period hereunder,
the period commencing on the date of this Note and ending exactly thirty (30)
days thereafter. With respect to any subsequent Interest Period hereunder, the
period commencing on the day after the last day of the immediately preceding
Interest Period, and ending exactly thirty (30) days thereafter.

 

 

“LIBOR Business Day” shall mean a day on which the office of Lender at which
payments on the Loan are to be made is open for business and on which dealings
in U. S. dollar deposits are carried out in the London Interbank market.

 

 

“30 Day LIBOR Rate” shall mean, with respect to any Interest Period, the rate
for deposits in U. S. dollars for a period comparable to the terms of such
30-Day Interest Period which appears on Reuters Screen LIBOR01 Page as of 11:00
a.m., London, England time on the day (the “Pricing Date”) that is two LIBOR
Business Days preceding the first day of such Interest Period, as such rate is
published on the Business Day next following the Pricing Date in the Money
Market Section of The Wall Street Journal. If such rate cannot be so determined
for any reason, Lender will request the principal London office of at least two
banks to provide a quotation of its rate for deposits in U. S. dollars for a
period comparable to the applicable Interest Period and the rate for such
Interest Period will be the arithmetic mean of such quotations.

 

 

All interest shall be computed on the basis of the actual number of days elapsed
over a year composed of 360 days. Interest shall accrue from the date of
advance.

 

DEFAULT RATE:

After maturity, whether that maturity results from acceleration or otherwise,
interest shall, to the extent permitted by law, accrue at the Default Rate.
Additionally, upon the occurrence and during the pendency of any Event of
Default hereunder, interest shall, to the extent permitted by law, accrue at the
Default Rate. The Default Rate shall be the maximum rate authorized by
applicable law, and if applicable law establishes no maximum rate, then Eighteen
Percent (18%) per annum.

 

 

--------------------------------------------------------------------------------

 

 

Each party to this Note (including each maker and endorser) and each surety and
guarantor of this Note bound under separate instrument or agreement (hereinafter
referred to as "Obligor", which term means individually, collectively, and
interchangeably any, each and/or all of them) waives presentment for payment,
demand, notice of dishonor and protest and is bound jointly and severally for
the full and timely payment of this Note in accordance with its terms.  To
secure the indebtedness evidenced by this Note, including, without limitation, 
future advances, with interest, attorneys' fees, expenses of collection and
costs, and the payment and performance of all agreements with respect to any
swap, forward, future, or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more interest rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value,
Obligor pledges and delivers to Bank, and grants to Bank a continuing security
interest in, and a right of set‑off and compensation against, all property of
Obligor or in which Obligor has an interest that is now or hereafter on deposit
with, in the possession of, under the control of or held by Bank, including,
without limitation,  all cash, deposit accounts, funds on deposit, stocks,
bonds, treasury obligations and other securities, investment property, financial
assets, securities accounts, notes, documents, instruments, certificates of
deposit, items, chattel paper, and other property (except IRA, pension, and
other tax‑deferred retirement accounts), together with all property added to or
substituted for any of the foregoing, and all interest, dividends, income,
fruits, accessions and proceeds of any of the foregoing.  If the proceeds of
collateral for this Note are insufficient to pay this Note in full, Obligor
shall remain fully obligated for any deficiency. The terms "chattel paper,"
"deposit accounts," "documents," "items," "instruments," "investment property,"
“securities accounts,” “financial assets” and "proceeds" shall have the meaning
provided in the Florida Uniform Commercial Code.  Obligor releases Bank from any
obligation to collect any proceeds of or preserve any of Obligor's rights,
including, without limitation, rights against prior parties, in any collateral
in which Bank possesses a security interest.  Any responsibility of Bank with
respect to any collateral in which Bank possesses a security interest, whether
arising contractually or as a matter of law, is hereby expressly waived.

 

If an earlier note of Borrower is renewed by the execution hereof, then this
Note constitutes an extension of the continuing indebtedness, and all security
rights held by Bank under the earlier note shall continue in full force and
effect and this Note shall not constitute a novation of the indebtedness
represented by such earlier note. Obligor agrees to provide to the Bank upon
request, but in any event on at least an annual basis, true and correct current
financial statements in form and substance satisfactory to the Bank. The
financial statements shall include, among other things, detailed information
regarding (i) any entities, such as corporations, partnerships, or limited
liability companies of which the Obligor is the majority owner and (ii) any
entities of which the Obligor is not the majority owner, but for which Obligor
is directly or contingently liable on debts or obligations of any kind incurred
by those entities. If any of the following events shall occur (each such event
being referred to herein as an “Event of Default”): (a) the non‑payment of any
principal or interest on this Note within ten (10) days of the date when due;
(b) the death, adjudication of incompetence, dissolution, liquidation or
insolvency of Obligor; (c) the filing by or against Obligor of a proceeding
under the U.S. Bankruptcy Code or for any other relief afforded debtors or
affecting rights of creditors generally under the laws of any jurisdiction; (d)
the nonmonetary default by Obligor under this Note, or any default under any
mortgage, security agreement, or other document securing payment of this Note or
under any other obligation owed by Obligor to Bank that is not cured within
thirty (30) days of the date notice is provided by Bank to Borrower of such
default; (e) any judgment, garnishment, seizure, tax lien or levy against any
assets of Obligor; (f) any material adverse change in the financial condition of
Obligor, or any material discrepancy between the financial statements submitted
by Obligor and the actual financial condition of Obligor; (g) any statement,
warranty, or representation made by Obligor to Bank proves to be untrue in any
material respect; (h) any default by Obligor in the payment or performance of
any material liabilities, indebtedness or obligations to any other creditor;  or
(i) any discontinuance or termination of any guaranty of all or any portion of
this Note by Obligor; then, at the option of Bank, the full amount of this Note
and all other obligations and liabilities, direct or contingent, of Obligor to
Bank shall be immediately due and payable without notice or demand.  Without
releasing or affecting any of its rights, Bank may, one or more times, in its
sole discretion, without notice to or the consent of Obligor, take any one or
more of the following actions: (a) release, renew or modify the obligations of
Borrower or any other Obligor; (b) release, exchange, modify, or surrender in
whole or in part Bank's rights with respect to any collateral for this Note; (c)
modify or alter the term, interest rate or due date of any payment of this Note;
(d) grant any postponements, compromises, indulgences, waivers, surrenders or
discharges or modify the terms of its agreements with Borrower or any other
Obligor; (e) change its manner of doing business with Borrower or any other
party; or (f) impute payments or proceeds of any collateral furnished by
Obligor, in whole or in part to any costs, interest, or principal due on this
Note, or to any other obligation of Obligor to Bank, or retain the payments or
proceeds as collateral for this Note without applying same toward payment of the
Note, and Obligor hereby expressly waives any defenses arising from any such
actions.  Obligor may prepay any principal on this Note in whole or in part and
any prepayments made on this Note shall be applied to the principal payment(s)
due on this Note in the inverse order of their maturity.  Each advance under
this Note and each payment on this Note shall be evidenced by entries in Bank's
internal records, which shall be prima facie evidence of (a) the amount of
principal and interest owing on this Note from time to time; (b) the amount of
each advance made to Borrower under this Note; and (c) the amount of each
principal and/or interest payment received by Bank on this Note.  The failure of
Bank to make an accurate entry of advances and payments shall not limit or
otherwise affect the obligation of Borrower to repay funds actually advanced by
Bank hereunder. Obligor agrees to pay the reasonable fees and costs of any
attorney-at-law employed by Bank to recover sums owed or to protect Bank's
interests with regard to this Note.   Obligor further agrees to pay any and all
charges, fees, costs and/or taxes levied or assessed against Bank in connection
with this Note, against any collateral provided for this Note.  If any payment
on this Note is ten (10) days or more late, Obligor agrees to pay to the Bank,
in addition to the amount otherwise due hereunder, a delinquency charge of 5.00%
of the unpaid portion of the regularly scheduled payment.  Late charges will not
be assessed following declaration of default and acceleration of maturity of
this Note.  The provisions of this Note may not be waived or modified except in
writing, signed by Bank.  No failure or delay of Bank in exercising its rights
shall be construed as a waiver.  If any provision of this Note shall be held to
be legally invalid or unenforceable by any court of competent jurisdiction, all
remaining provisions of this Note shall remain in full force and effect. This
Note shall be governed by the internal laws of the State of Florida without
reference to the conflicts of law principles that would cause the application of
the laws of another jurisdiction.  Each Obligor irrevocably submits to the
jurisdiction of any state or federal court lying and being in the Florida county
set forth on the first page of this Note, or if such location is outside of the
State of Florida, the Florida lending office of Bank in which the loan was
initiated or is serviced, and such Obligor further agrees that all actions or
proceedings arising directly, indirectly or otherwise in connection with, out
of, related to or from this Note or the obligations evidenced hereby shall be
litigated in such courts. Each Obligor, for itself and any parties claiming
under them, hereby waives any right that Obligor may have to transfer or change
the venue of any litigation brought by Bank against any Obligor in accordance
with this provision.

 

Documentary Stamps.  This instrument was made, executed and delivered outside
the State of Florida, and no Florida Documentary Stamps tax is due hereon in
accordance with F.A.C. 12B-4.053(35).

 

EACH OBLIGOR, FOR ITSELF AND ALL PARTIES CLAIMING THROUGH SUCH OBLIGOR HEREBY
VOLUNTARILY WAIVE ANY RIGHT, POWER OR PRIVILEGE TO DEMAND A JURY TRIAL WITH
RESPECT TO ANY AND ALL ISSUES ARISING OUT OF OR IN CONNECTION WITH THE
EXECUTION, ADMINISTRATION AND/OR ENFORCEMENT OF THIS NOTE.

 

 

--------------------------------------------------------------------------------

 

 

IN WITWNESS WHEREOF, Maker has executed this Note on the date first above
written.

 

 

 

INTERNAL USE ONLY

 

 

UNILENS CORP. USA, a Delaware corporation

 

 

 

 

 

By: /s/ Michael J. Pecora

 

      Michael J. Pecora, President

 

 

 

 

 

UNILENS VISION SCIENCES INC., a Delaware corporation

 

 

 

 

 

 

 

By: /s/ Joan L. Yori

 

      Joan L. Yori, Vice President

 

 

--------------------------------------------------------------------------------

 